ORDER

PER CURIAM.
Defendant Charles Eulentrop appeals from the judgment entered on his conviction by a jury of assault in the second degree, in violation of Section 565.060 RSMo (1994) and armed criminal action, in violation of Section 571.015 RSMo (1994). The trial court found that he was a prior offender and sentenced him to consecutive terms of six and three years, respectively.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).